BOOKOUT, Judge.
The appellant was indicted on a charge of robbery November 1, 1971, by the grand jury of Geneva County. He was found guilty on October 3, 1972, the jury fixing punishment at twenty-one years in the penitentiary. The appellant gave notice of appeal, and sentence was suspended pending such appeal. However, on October 27, 1972, the appellant waived suspension of sentence and elected to begin serving the sentence immediately.
This Court on March 4, 1975, remanded this case with directions that the appellant be apprised of his right to be tried under the Youthful Offender Act of Alabama. On October 23, 1975, this case was resubmitted after the return to remand and is now before this Court on the merits.
On remand the appellant made application to be treated as a youthful offender. A report on Walt Whitfield by William Chesser, Probation Officer, was received into evidence. The report showed that the appellant had no previous record, did not have a bitter attitude, and has been a model prisoner since his commitment to prison. He had been attending school and has been given several “passes” and allowed to visit with his parents for a period of several days.
After a full hearing on Youthful Offender treatment, the following appears in the return to remand:
“THE COURT: All right. The defendant is hereby treated as a Youthful Offender.
“MR. HUGHES: All right, sir.
“THE COURT: Now, to the charge of being a Youthful Offender, how do you plead ?
“WALT WHITFIELD: Guilty.
“THE COURT. Do you have anything to say why sentence of the- Court should not be imposed upon you as a Youthful Offender?
“WALT WHITFIELD: No, sir.
“THE COURT: I sentence you to imprisonment in the penitentiary of this State as a Youthful Offender for a term of two and a half years, I give you credit for the time you have already served and I order your release forthwith.
“WALT WHITFIELD: Thank you, sir.
“THE COURT: All right. Good luck to you.”
Therefore this case is moot and the appeal is dismissed.
Appeal dismissed.
All the Judges concur.